NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 16 FEB 2021.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title of the invention is improper due to the presence of the word “IMPROVED” - see MPEP 606.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01) without the word “IMPROVED”.

    PNG
    media_image1.png
    27
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    114
    90
    media_image2.png
    Greyscale


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 18, line 2:  “the housing” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0315785 A1 to Essing et al. (hereinafter "Essing").
As per claim 1, Essing discloses a rotation mixer (Fig. 1, mixing device 1, para [0021]), comprising a housing (Fig. 2, frame 2, para [0021]); a drive unit (Fig. 2, stepping motor 5, para [0022]) coupled to the housing (see Fig. 2, the motor is shown coupled to the housing); and a carriage (Fig. 2, rotary arm 3, receptacle 4, para [0021], pulley 7, para [0022], belt pulley 9, timing belt 10, second toothed pulley 11, para [0023]) mounted on the drive unit for rotation relative to the housing about a first axis (See Fig. 2, a first axis is shown through the center of the shaft 6 of the motor 5), the carriage comprising an arm (Fig. 2, rotary arm 3, para [0021]) including a first end (See Fig. 2, the first end is shown to comprise the receptacle 4), a second end (See Fig. 2, the second end is shown as the end with the structure indicated at 8) spaced apart from first end, and a support body (See Fig. 2, the arm is shown to have a body between the two ends) extending between the first and second ends, the support body being coupled to the drive unit (See Fig. 2, the support body is shown coupled to the body); a drive line (Fig. 2, pulley 7, para [0022], belt pulley 9, timing belt 10, toothed pulley 11, para [0023]) including a plurality of pulleys (Fig. 2, pulley 7, para [0022], belt pulley 9, toothed pulley 11, para (0023]) coupled to the arm and a belt (Fig. 2, belt 10, para [0023]) routed around the pulleys; and a basket (Fig. 2, receptacle 4, para [(0021]) mounted on the first end of the arm for rotation relative to the arm about a second axis (See Fig. 2, a second axis is shown as the central axis of the receptacle 4) arranged at an oblique angle relative to the first axis (See Fig. 2, the first and second axis are shown at oblique angles); wherein the belt is formed as a continuous loop along a length direction of the belt (See Fig. 2, the belt is shown to form continuous loop.); the belt is coupled to the housing and to the basket such that rotation of the arm about the first axis drives rotation of the basket about the second axis (" Said mixing device has a frame 2 on which a rotary arm 3 is rotatably mounted, the nature of which is subsequently
described in greater detail. A mixing product receptacle 4 is rotatably mounted on a first end of said rotary arm 3", para [0021]), and the plurality of pulleys are arranged such that the belt twists across a width direction of the belt less than about 90 degrees throughout the drive line (See Fig. 2, the belt 10 is shown to twist less than about 90 degrees when moving around the belt pulley 9.).

As per claim 8, Essing discloses the rotation mixer of claim 1, and discloses further wherein the width direction of the belt is substantially parallel to the second axis adjacent to the basket (See Fig. 2, the width direction of the belt is shown to be substantially parallel to the second axis), substantially perpendicular to at least one of the first and second axes adjacent to the support body of the arm (See Fig. 2,
the belt is shown to be substantially perpendicular to the first axis when moving around the pulley 9), and substantially parallel to the first axis adjacent to the second end of the arm (See Fig. 2, when the belt is moving around pulley 7, the belt width is shown to be substantially parallel to the first axis).

As per claim 10, Essing discloses a carriage (Fig. 2, rotary arm 3, receptacle 4, para [0021], pulley 7, para (0022), belt pulley 9, timing belt 10, second toothed pulley 11, para [(0023]) arranged for rotation about a first axis in a rotation mixer (Fig. 1, mixing device 1, para [0021]), the carriage comprising an arm (Fig. 2, rotary arm 3, para [0021]) including a first end (See Fig. 2, the first end is shown to comprise the receptacle 4), a second end (See Fig. 2, the first end is shown to comprise the receptacle 4) spaced apart from first end, and a support body (See Fig. 2, the arm
is shown to have a body between the two ends) extending between the first and second ends; a drive line (Fig. 2, pulley 7, para [0022], belt pulley 9, timing belt 10, toothed pulley 11, para [0023]) including a plurality of pulleys (Fig. 2, pulley 7, para [0022], belt pulley 9, toothed pulley 11, para [0023]) coupled to the arm and a belt (Fig. 2, belt 10, para [0023]) routed around the pulleys; and a basket (Fig. 2, receptacle 4, para [0021]) mounted on the first end of the arm for rotation relative to the arm about a second axis (See Fig. 2, a second axis is shown as the central axis of the receptacle 4) arranged at an oblique angle relative to the first axis (See Fig. 2, the first and second axis are shown at oblique angles); wherein the belt is formed as a continuous loop along a length direction of the belt (See Fig. 2, the belt is shown to form continuous loop), the belt is coupled to the basket such that rotation of the arm about the first axis drives rotation of the basket about the second axis (" Said mixing device has a frame 2 on which a rotary arm 3 is rotatably mounted, the nature of which is subsequently described in greater detail.  A mixing product receptacle 4 is rotatably mounted on a first end of said rotary arm 3", para [0021]), and the plurality of pulleys are arranged such that the belt twists across a width direction of the belt less than about 90 degrees throughout the drive line (See Fig. 2, the belt 10 is shown to twist less than about 90 degrees when moving around the belt pulley 9).

As per claim 17, Essing discloses the carriage of claim 10, and discloses further wherein the width direction of the belt is substantially parallel to the second axis adjacent to the basket (See Fig. 2, the width direction of the belt is shown to be substantially parallel to the second axis.), substantially perpendicular to at least one of the first and second axes adjacent to the support body of the arm (See Fig. 2, the belt is shown to be substantially perpendicular to the first axis when moving around the pulley 9), and substantially parallel to the first axis adjacent to the second end of the arm (See Fig. 2, when the belt is moving around pulley 7, the belt width is shown to be substantially parallel to the first axis).

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6709151 to Schmidt.
As per claim 1, Schmidt discloses a rotation mixer (Fig. 1, mixing device 1, col. 2 In. 41), comprising a housing (Fig. 1, frame 3, col. 2 In. 46); a drive unit (See fig. 1, “drive mechanism (not shown)”, col. 2 In. 45) coupled to the housing; and a carriage (Fig. 1, swivel arm 5, col. 2, In. 44) mounted on the drive unit for rotation relative to the housing about a first axis (See Fig. 1, the swivel arm 5 is shown coupled to the drive shaft 7 of the drive mechanism for rotation about a first central axis), the carriage comprising an arm (See Fig. 1, the arm is shown to be the main body of swivel arm 5) including a first end (Fig. 1, side 5.1, col. 2, In. 59), a second end (Fig. 1, side 5.2, col. 2, In. 60) spaced apart from first end, and a support body (See Fig. 1, a body is shown to extend between the sides) extending between the first and second ends, the support body being coupled to the drive unit (See Fig. 1, the body is shown to be coupled to the drive shaft 7 of the drive mechanism); a drive line (Fig. 1-2, first axial reversing element 15, col. 3 In. 11, radial reversing element 17, col. 3 In. 30, and flexible belt element 19,
col. 3, In. 49) including a plurality of pulleys (Fig. 1, first axial reversing element 15, col. 3, In. 11, radial reversing element 17, col. 3, In. 30) coupled to the arm and a belt (Fig. 2, flexible belt element 19, col. 3 In. 49) routed around the pulleys; and a basket (Fig. 1, second component 11, col. 2, In. 62) mounted on the first end of the arm for rotation relative to the arm about a second axis arranged at an oblique angle relative to the first axis (See Fig. 1-2, the basket is shown to be mounted on the first end of the arm and
is shown to rotate about a second axis arranged at an oblique angle relative to the first axis.), wherein the belt is formed as a continuous loop along a length direction of the belt (See Fig. 2, the belt is shown as a continuous loop), the belt is coupled to the housing and to the basket such that rotation of the arm about the first axis drives rotation of the basket about the second axis (See Fig. 1-2, the belt is shown to connect the pulleys and component 11 with the drive shaft 7 to provide rotation), and the
plurality of pulleys are arranged such that the belt twists across a width direction of the belt less than about 90 degrees throughout the drive line (See Fig. 2, the belt is shown to twist across a width direction of the belt less than about 90 degrees throughout the drive line).

As per claim 9, Schmidt discloses the rotation mixer of claim 1, and discloses further comprising a ring gear (Fig. 1, v-belt pulley 13, col. 3, In. 5) coupled to the basket for rotation with the basket about the second axis (See Fig. 1-2, the pulley 13 is shown to be coupled to the basket) and a transfer gear (Fig. 1, V-belt pulley 9, col. 2, In. 49) coupled to the housing, wherein the transfer gear is fixed against rotation about the first axis (See Fig. 1-2, the transfer gear is shown to be fixed against rotation about the first axis.), and wherein the belt engages with the ring gear and the transfer gear (See Fig. 2, the belt is shown to engage with the ring gear and the transfer gear).

As per claim 10, Schmidt discloses a carriage (Fig. 1, second component 114, col. 2, In. 62) arranged for rotation about a first axis in a rotation mixer (Fig. 1, mixing device 1, col. 2, In. 41), the carriage comprising an arm (See Fig. 1, the arm is shown to be the main body of swivel arm 5) including a first end (Fig. 1, side 5.1, col. 2 In. 59), a second end (Fig. 1, side 5.2, col. 2, In. 60) spaced apart from first end, and a support body (See Fig. 1, a body is shown to extend between the sides.) extending between the first and second ends; a drive line (Fig. 1-2, first axial reversing element 15, col. 3, In. 11, radial reversing element 17, col. 3 In. 30, and flexible belt element 19, col. 3, In. 49) including a plurality of pulleys (Fig. 1, first axial reversing element 15, col. 3, In. 11, radial reversing element 17, col. 3, In. 30) coupled to the arm and a belt (Fig. 2, flexible belt element 19, col. 3, ln. 49) routed around the pulleys; and a basket (Fig. 1, second component 11, col. 2, In. 62) mounted on the first end of the arm for rotation relative to the arm about a second axis arranged at an oblique angle relative to the first axis (See Fig. 1-2, the basket is shown to be mounted on the first end of the arm and is shown to rotate about a second axis arranged at an oblique angle relative to the first axis), wherein the belt is formed as a continuous loop along a length direction of the belt (See Fig. 2, the belt is shown as a continuous loop), the belt is coupled to the housing and to the basket such that rotation of the arm about the first axis drives rotation of the basket about the second axis (See Fig. 1-2, the belt is shown to connect the pulleys and component 11 with the drive shaft 7 to provide rotation), and the plurality of pulleys are arranged such that the belt twists across a width direction of the belt less than about 90 degrees throughout the drive line (See Fig. 2, the belt is shown to twist across a width direction of the belt less than about 90 degrees throughout the drive line).

As per claim 18, Schmidt discloses the carriage of claim 10, and discloses further comprising a ring gear (Fig. 1, v-belt pulley 13, col. 3, In. 5) coupled to the basket for rotation with the basket about the second axis (See Fig. 1-2, the pulley 13 is shown to be coupled to the basket) and a transfer gear (Fig. 1, V-belt pulley 9, col. 2, In. 49) coupled to the housing, wherein the transfer gear is fixed against rotation about the first axis (See Fig. 1-2, the transfer gear is shown to be fixed against rotation about the first axis), and wherein the belt engages with the ring gear and the transfer gear (See Fig. 2, the belt is shown to engage with the ring gear and the transfer gear).

Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowable over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





22 September 2022